March ii, 19%
    .:                                          .
                                                            ,-
Mr. ward w. Mariiley       OPINION NO. WW 392
Wunty Attorney
Jasper.Countg              Re: Authority of~Commisaiotietisl
Jaspes, Texas.                 Court to-aancelvfiua assess-
                               ments where delinquent taxes
                               have been paid to m a4jeln-~
DearMr. Markley:               ing county by mistake.
        In your request for our opinion on the above caption-
ed matter you have apprised us of the following facts.
        The t&act of,land upon which tHe taxes were assessed
lies wholly..Prithin
                   the county of Jasper,and the t-es have
been Validly assessed in Jasper County. Throw some mls-
take the landowner paid the taxes In question In Newton
County up until 1945, since which time the taxes have been
paid In Jasper County. You state that the Conrmissioners!-,:.
Court of Jasper County Is willing to cancel and hold for
naught the delinquent taxes and request our opinion as to
whether the ConmIssioners Court has the power to ao so.
   .    Section 55 of Article III of the Texas Constitution
reads as follows:
            G?c. 55. The L'egislature  shall have
         no power to release or extinguish,or to
         authorize the releasing or extinguishing,
         In whole or in part, the indebtedness,
         liability or obligationof any corporation
         or individual,tothis'State or other gud.ci-
         pal corporation therein, except delinquent
         taxes whioh have been due for a period of
         at least ten years.'
        The last action taken by,the Legislatureunder the
kkception carried in the above quoted section was in 1935
when an Act wtispassed barring the collectionof all ad
valorem taxes'aue the State, counties,municipalitiesor
*;-Ward W. Markley, page 2 Opinion No. WW 392


other subdivisionsthat were delinquentprior to December
31, 1919. This Act is carried as Article 7336f, Vernon's
Civil Statutes. The Legislaturewould have no power to
authorize a Commissl.onerlsCourt to cancel the valid aaseas-
ments even if it had desired to a0 so except in aacordance
with the provisions of Section 55 of Article III. There is,
therefore, no power in the Commissloner~sCourt to cancel
the assessmentsin question.
       'Cancellationunder the facts of this case Is also
prohibited by Section 52 of Article III of the Texas Con-
stitutionwhich provides in part as.follows:
          "The Legislature shall have no power to
       authorize any county, city, town or other
       political 'corporationor subdivisionof
       the State,to lend Its credit or to grant
       public money, or thing of value in aid of,
       'or.toany individual,associationor corpora-
       tlon whatsoever. . : .I'
        Cancellationof the valid assessmentsIn queatioti'
would amount.to a grant of public money~to sn individual.
        You cite Article 7156, V.&S:, aid are concerned
as to its appllaablllty. Artiole 7156.reaas as follows:     .~
           "Any lands which may have been assessed
        in any county according to the abstract of
        land titles, and the taxes paid thereon ac-
        oordlng to law, shall not;.be.afterwards
        subject to the payment of taxes for the same
        period In a different county, although a
        subsequent survey and determinationof the
        oounty boundariesmay show said lands to be
        in a different county from that In which
        they were orlglnally assessed;~and any sales
        of such Unas for alleged delinquencyshall~
        be illegal and void."
        This article is not appliaableIn view of the facts
of-'thisc&se. Article 7156 is appliaableonly in those ln-
stanc&s~'wherethere has been a redeterminationof aounty
boundary lines whiah results In exuludlngthe land upon
which t&es have been paid from the county to whiah such
taxes were paid.
Mr.   ward   W. Marlcley,   page   3   Opinion No. WW 392


                             S U M.M.A.R.Y
             A ~ommlssioner~sCourt has no authority to
             daneel velia tax assessmentsagainst iand
             within the oounty(s boundarieswhere tax-
             payer paid the taxes to an adjoining county
             by mistake.
                                       Yours very truly
                                       WILL WILSON
                                       Attorney Wneral of Texas

                                       Byr
                                          Assistant   Atto
MdP/fb
APPROVED
OPINION COMMI'MW
George P.Blaukburn, Chalman
Cecil C. Rotsch
J. Mark McLaughlin
J. Mllton Richardson
Jqhn H. MIntOn
mmgTSEATTORNEYOENERAL
By: W. V. GEPPERT